Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                                   Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The following obviousness rejection has been applied in response to Applicants’ claim amendments which have broaden the invention as originally filed and claimed.

Claim Rejections - 35 USC § 103
Claims 1, 4, 6, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (JP408000522).
Yamashita provides for an apparatus comprising a cloth pad (4) capable of absorbing paint or a mop, an adapter or mounting head (2) with a top side and bottom side, the adapter retaining the pad on the bottom side, the adapter having a retainer element (3) defining a retaining cage or framing on top side, the retainer element or cage having a first end and second end, the retainer extending from the adapter at the first end and having an opening having a pin (16) therein, the second end in communication with hinge or groove (10), the retainer element extending away from the hinge, the hinge enabling pivoting of the adapter away from a plane 
With respect to claim 4, the retainment of the adapter can be seen in Fig. 2 to include first and second retaining elements (13).
With respect to claim 6, Yamashita provides for side or lateral overhang as shown in area 11 of Fig. 1.
With respect to claim 13, aperture (not numbered) in Fig. 1 would appear to allow the holding of a pin (16).  

Allowable Subject Matter
Claims 5, 7-9, 10, 11, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-20 would be allowable.
Claim 5 would be allowable because while the prior art would appear to teach or suggest  an apparatus comprising a pad or mop capable of absorbing paint, an adapter or mounting head  with a top side and bottom side, the adapter retaining the pad on the bottom side, the adapter having a retainer element defining a retaining cage or framing on top side, the retainer element or cage having a first end and second end, the retainer extending from the adapter at the first end and having an opening having a pin therein, the second end in communication with hinge or groove, the retainer element extending away from the hinge, the hinge enabling pivoting of the 
Claims 7-9 would be allowable because while the prior art would appear to teach or suggest  an apparatus comprising a pad or mop capable of absorbing paint, an adapter or mounting head  with a top side and bottom side, the adapter retaining the pad on the bottom side, the adapter having a retainer element defining a retaining cage or framing on top side, the retainer element or cage having a first end and second end, the retainer extending from the adapter at the first end and having an opening having a pin therein, the second end in communication with hinge or groove, the retainer element extending away from the hinge, the hinge enabling pivoting of the adapter away from a plane associated with the bottom side, the prior art does not teach or suggest a spring clip attached to a retention bar at a second end of the retaining cage.
Claim 10 would be allowable because while the prior art would appear to teach or suggest  an apparatus comprising a pad or mop capable of absorbing paint, an adapter or mounting head  with a top side and bottom side, the adapter retaining the pad on the bottom side, the adapter having a retainer element defining a retaining cage or framing on top side, the retainer element or cage having a first end and second end, the retainer extending from the adapter at the first end and having an opening having a pin therein, the second end in communication with hinge or groove, the retainer element extending away from the hinge, the hinge enabling pivoting of the adapter away from a plane associated with the bottom side, the 
Claims 11 and 12 would be allowable because while the prior art would appear to teach or suggest  an apparatus comprising a pad or mop capable of absorbing paint, an adapter or mounting head  with a top side and bottom side, the adapter retaining the pad on the bottom side, the adapter having a retainer element defining a retaining cage or framing on top side, the retainer element or cage having a first end and second end, the retainer extending from the adapter at the first end and having an opening having a pin therein, the second end in communication with hinge or groove, the retainer element extending away from the hinge, the hinge enabling pivoting of the adapter away from a plane associated with the bottom side, the prior art does not teach or suggest the retaining cage having a first raised crossbar and second raised crossbar that form a first window aperture and second window aperture.
Claims 14-20 would be allowable because while the prior art would appear to teach or suggest  an apparatus comprising a pad or mop capable of absorbing paint, an adapter or mounting head with a top side and bottom side, the adapter retaining the pad on the bottom side, the adapter having a retainer element defining a retaining cage or framing on top side, the retainer element having an opening having a pin therein, the adapter in communication with hinge or groove, the prior art does not teach or suggest the adapter having plural walls that form a first slot and second slot that align with the hinge of the adapter.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227.  The examiner can normally be reached on 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
2/24/2021